          Case 4:20-cv-01496-DPM Document 7 Filed 03/11/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

KENDRICK STORY                                                  PLAINTIFF
#09289.20

v.                       No. 4:20-cv-1496-DPM-JTR

R. NEWBY, APN Wellpath                                       DEFENDANT


                                 ORDER
     1.      The Court withdraws the reference.
     2.      Story hasn't paid the filing and administrative fees in this
case; and his motion to proceed in forma pauperis fails because he is a
three-striker. Before filing this lawsuit, he'd had at least three cases
dismissed for failing to state a claim. E.g., Story v. Murry, 4:20-cv-919-
BRW; Story v. Foote, 5:13-cv-195-DPM; and Story v. Hobbs, 5:13-cv-72-
BSM. Further, nothing in Story's complaint suggests he was in
imminent danger of serious physical injury when he filed this lawsuit.
Doc. 2; 28 U.S.C. § 1915(g). Story's claims are about two instances of
alleged lack of medical treatment; but those issues resolved in June and
October of 2020 respectively. Doc. 2 at 6-9. Story's motion to proceed
in forma pauperis, Doc. 1, is therefore denied.
     3.      Story's complaint will be dismissed without prejudice. If
Story wants to pursue this case, then he must pay the $402 filing and
          Case 4:20-cv-01496-DPM Document 7 Filed 03/11/21 Page 2 of 2



administrative fees and file a motion to reopen by 12 April 2021. An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     4.      Motions for status, Doc. 4-6, denied as moot.
     So Ordered.

                                    D .P. Marshall Jr.
                                    United States District Judge




                                      -2-
